     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,

                       Plaintiff,

         --against--                               DECLARATION OF BROCK FREDIN

 CITY PAGES,                                       Case No. 19-CV-472-DWF-TNL
 MICHAEL MULLEN


                       Defendants.




STATE OF WISCONSIN                   }
                                     ss:
COUNTY OF SAINT CROIX                }

       BROCK FREDIN, being duly sworn, deposes and says:

       1.      I am the Plaintiff in the above-captioned proceeding. I submit this declaration in

support of a party admission to Lindquist and Vennum/Ballard Spahr’s attorney-mediator

violation.

                        AUTHENTICATION OF DOCUMENTS

       2.      Attached hereto as Exhibit A is a true and correct copy of the January 31, 2020

party admission made by Peter R. Mayer in Fredin v. Miller, Case No. 19-CV-3051-SRN-HB.

       3.      Attached hereto as Exhibit B is a true and correct copy of a party admission

contained in a December 21, 2017 Saint Paul Police department report by Catherine Schaefer in

Schaefer v. Fredin, Case No. 62-HR-CV-16-411 identified with a report number 1728017.

       4.      Attached hereto as Exhibit C is a true and correct copy of a February 20, 2017

photograph of Lindquist and Vennum partner Michael Olafson.


                                               1
       CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 2 of 14



      January 31, 2020 Lindquist and Ballard’s Attorney-Mediator Party Admission

           5.       A party admission was made identifying Lindquist and Vennum/Ballard Spahr’s

mediation during the state court action originally filed in Ramsey County District Court captioned

Schaefer v. Fredin, Case No. 62-HR-CV-16-411 (“Schaefer v. Fredin”). The party admission was

made in an opposition memorandum signed by Dorsey and Whitney claims counsel Peter

Lancaster and Eric R. Sherman who represent Dorsey associate Peter R. Mayer. The party

admission was made by Peter R. Mayer by way of his counsel on January 31, 2020 in a case

pending in the District Court of Minnesota captioned Fredin v. Miller, Case No. 19-CV-3051-

SRN-HB.

           6.       Peter R. Mayer was the opposing adverse counsel representing Catherine Schaefer

in Schaefer v. Fredin. On January 31, 2020, Mr. Mayer by way of his counsel stated a

“mediation took place.” (Dorsey. Opp. Mem. ¶ at p. 2 footnote 1.) Specifically, the party

admission was made identifying that Lindquist and Vennum partner Michael Olafson mediated

between parties during the Schaefer v. Fredin action.

           7.       I am completely certain that the attached photograph is the same Lindquist partner

Michael Olafson. (See Ex. C.) This is the same Michael Olafson who mediated Schaefer v. Fredin

over several months. Moreover, the photograph includes Lindquist and Vennum/Ballard Spahr

equity partner Adam C. Ballinger. The photograph is taken from a Minnesota Lawyer magazine

article.        (See https://minnlawyer.com/2017/02/20/attorneys-of-the-year-petters-ponzi-scheme-

team/.) And, I remember this very clearly because my then attorney, Nathan Hansen, mentioned

Mr. Olafson’s association to the Fingerhut/Tom Petter’s litigation because I was employed by

Fingerhut/BlueStem as a software developer on the checkout team. For example, I personally built

the                    main               Fingerhut.com                 signon                button:




                                                    2
     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 3 of 14



https://drive.google.com/open?id=1QQsMq94UpaZdwOkTVZkV-GJII3AdjNZ4.                    This idea

deliberately duplicated and was modeled after Amazon.com’s sign-on button.                     My

Fingerhut.com/BlueStem boss was Teddy Kim, with a degree from the University of Chicago, a

licensed attorney, and software developer. Mr. Kim owns a Crossfit gym named Twin Town in

Minneapolis with an address of 723 W 26th St, Minneapolis, MN 55405.                          (See

https://breakingmuscle.com/coaches/teddy-kim; https://www.linkedin.com/in/tck517) In 2015, I

took a Crossfit bootcamp class from Mr. Kim after work. Ms. Middlecamp referenced this

attendance with her allegation that I was “kicked out of a local gym.” (See [Doc 44] Pl. Nov. 19,

2019 Decl. Ex. A) I was never kicked out of the gym or threatened anyone. I showed up late to a

weight training class and was refused entry due to tardiness. I continued to attend thereafter. The

only reason that Ms. Middlecamp would have known about my attendance to this gym is through

some attorney-mediator violation because of my Fingerhut.com employment.

       8.      I was unable to make a disqualification motion against Lindquist and

Vennum/Ballard Spahr at any earlier pleading stage in this or any other action because I lacked

sufficient evidence. My counsel in that state court action, Nathan Hansen, has refused to provide

an affidavit to the same facts likely out of fear of retaliation from Lindquist and Vennum/Ballard

Spahr. Nonetheless, Mr. Hansen’s refusal violates Minn. R. Prof. Cond. Rule 1.15 and 1.16. This

is particularly so where a party admission from adverse parties was made prior to Mr. Hansen’s

reasonable response.    Mr. Hansen’s failure to provide the requested admission prejudiced

Lindquist and Vennum/Ballard Spahr including Michael Mullen and the City Pages in this action.

Specifically, the basis for seeking disqualification rested on the October 28, 2019 freedom of

information act (“FOIA”) production provided by the City of Minneapolis. I was unable to seek




                                                3
     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 4 of 14



redress against Peter R. Mayer until I had the FOIA production indicating Mr. Mayer’s alleged

abuse of process which ultimately allowed me to force the above described party admission.

       9.      Leita Walker’s bad-faith and willful ignorance of the attorney-mediator violation is

not a defense and made even more concerning considering that active Lindquist and

Vennum/Ballard Spahr partners represent all adverse parties including Ms. Schaefer, Miller, and

Middlecamp that were aware of the attorney-mediator violation. Ms. Walker was clearly aware or

should have been aware of the attorney-mediator violation upon being retained by StarTribune in

this case. Specifically, Lindquist and Vennum/Ballard Spahr has represented former Lindquist

and Vennum associate Lindsey Middlecamp in an adverse action against me continuously from

2018 to present. Ms. Middlecamp is a source for the City Pages and Michael Mullen’s article at

issue in this action. At a minimum, Ms. Middlecamp had knowledge or arranged Lindquist and

Vennum partners Michael Olafson and Mark Jacobson to conduct mediation and she herself was

aware of the attorney-mediator violation. Furthermore, Catherine Schaefer and Grace Miller were

adverse parties in the state court mediation action(s) and both have been represented by current

and past Lindquist and Vennum/Ballard Spahr partners continuously in the same context. Ms.

Schaefer and Miller are also sources and subjects of Michael Mullen and the City Pages article at

issue in this action. Because Ms. Walker, by way of her firm, maintains an attorney-client

relationship with Ms. Middlecamp, Schaefer, and Miller, Ms. Walker had access to this

information at the outset of this action. Moreover, Ms. Walker has not identified any conflict(s)

check process she took at the outset of this action that shed light on her bad-faith attorney-mediator

violation.

                         Tainted Fair Report Privilege and Striking
                                It as an Affirmative Defense




                                                  4
     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 5 of 14



          10.   Because Lindquist and Vennum/Ballard Spahr, including Ms. Walker, by way of

her firm preserved my confidences, within an attorney-mediator role, and Ms. Walker represents

adverse parties City Pages and Michael Mullen that exploited information preserved during the

same attorney-mediator role, while continuing to do so in this action, City Pages, Michel Mullen,

and Ms. Walker’s adverse pleadings should be stricken, and they should be sanctioned. This is

particularly so because City Pages and Michael Mullen intentionally chose Lindquist and

Vennum/Ballard Spahr to coverup their attorney-mediator violation. City Pages and Michael

Mullen were aware that Ms. Middlecamp was a source for their article at the outset of this action.

City Pages and Michael Mullen were also aware they were exploiting information unethically

gained during a confidential and privileged attorney-mediator role when they originally published

their (false) article on February 22, 2017.

          11.   In this action alone, Ms. Walker, City Pages, and Michael Mullen made several

(false) ad-hominem personal attacks directed at me including filing a frivolous Rule 11 sanctions

motion to cover up their attorney-mediator violation. This is particularly so because the basis for

these (false) ad-hominem personal attacks would never have existed without Ms. Middlecamp

attempting to rig every aspect of state court action(s) in favor of Catherine Schaefer, Grace Miller,

and herself including likely arranging for current or active partners from her former firm to conduct

mediation. At the very least, Ms. Middlecamp maintained knowledge that Lindquist and Vennum

partners Michael Olafason and Mark Jacobson conducted mediation on behalf of Ms. Schaefer and

Miller.

          12.   This also included allegations that Ms. Middlecamp conducted extrajudicial

communication through her then boss, Deputy Minneapolis City Attorney Mary Ellen Heng, to

state court judicial officer Referee Elizabeth Clysdale who either presided over trials or signed ex




                                                 5
     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 6 of 14



parte orders in the same state court actions. Specifically, Catherine Schaefer filed yet another

bogus police report on December 21, 2017 containing a text message admitting that “Lindsey and

Clydesdale (sic) have a mutual bestie and have been hanging out for years. [Brock Fredin is] going

down way further than [he] imagined.” This “mutual bestie” is believed to be Mary Ellen Heng

or Saint Paul Deputy City Attorney Tara Patet. Referee Elizabeth Clysdale’s last name is likely

spelled incorrectly due to autocorrect and its similarities to the Clydesdale name for pure bred

horses. Ms. Schaefer would later admit under oath to sending this text message and filing the

bogus police report. (See Ex. B.) In that admission, because I was personally present in state court

when Ms. Schaefer made that admission, I directly heard Ms. Schaefer claiming that she received

an unknown text message and conducted a conversation including making the above described

admission. Because Ms. Schaefer’s admission was made under oath, while I was present in state

court, this is not believed to be hearsay or is an applicable hearsay exception.

       13.     Moreover, between July 17-21, 2017, I personally cross-examined Ms.

Middlecamp’s former boss, Minneapolis City Attorney and current Minnesota Court of Appeals

Judge, Susan Segal, in Middlecamp v. Fredin, Case No. 62-HR-CV-17-233 (“Middlecamp v.

Fredin”).    This testimony took place in Referee Clysdale’s Ramsey County District Court

courtroom while Referee Elizabeth Clysdale presided over the case.                 During that cross

examination, Referee Clysdale was very bitter, short, and hot tempered with me, often yelling at

me while heaping praise and compliments on both Ms. Segal and Middlecamp. In my gut, I knew

something was off. For example, I thought it odd that Ms. Segal would rather testify and be cross

examined by a non-attorney pro se litigant in a petty harassment restraining order case than be

personally present to oversee the (tragic) unrelated but substantially more serious Justine

Ruszczyk-Damond investigation that began on July 15, 2017 and was all over the news that week.




                                                 6
     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 7 of 14



As the FOIA production illustrates, Ms. Middlecamp filed this above described harassment

restraining order to further coverup her misconduct including the attorney-mediator violation. The

Middlecamp v. Fredin order that Referee Elizabeth signed prevented me from disclosing any

information related to the attorney-mediator violation:

             Writings or other communications by [Fredin] which are made
             available for public hearing or viewing and which contain addresses,
             telephone numbers, photographs or any other form of information
             by which a reader may contact, identify or locate [Middlecamp] are
             acts of harassment and are prohibited by this order. Any
             communications made by [Fredin] under an identity or auspices
             other than his true name and which refer to [Middlecamp] are acts
             of harassment and are prohibited regardless of the truth or falsity of
             any statement made about [Middlecamp].

(See https://reason.com/2018/05/08/minnesota-court-apparently-orders-man-no/.) I believe that

Referee Clysdale was trying to further coverup misconduct including the Fair Report Privilege

taint and attorney-mediator violation. It bears noting, no other order from Referee Elizabeth

Clysdale up to that point offered prior restraint.

       14.     Ms. Walker by way of her firm either destroyed evidence of the attorney-mediator

violation or failed to preserve and document the mediation. This further lends credence to Fair

Report privilege taint and bad faith. Lindquist and Vennum/Ballard Spahr current and former

partners Adam C. Ballinger and K. Jon Breyer have repeatedly threatened to file frivolous

sanctions motions against me at the same or similar time that Ms. Walker filed her frivolous Rule

11 sanctions motion in an effort to coverup their attorney-mediator violations and Ms.

Middlecamp, Schaefer, and Miller’s conduct. This also lends credence that the basis for Ms.

Walker’s Rule 11 sanctions motion is not fact or merit based and yet another ploy used to

intimidate and harass me.




                                                     7
     CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 8 of 14



       15.     Finally, City Pages and Michael Mullen published party admission(s) of improper

“coaching” in their own article at issue in this action. This further lends credence they were aware

of Fair Report taint on February 22, 2017 (nearly two (2) years before this action commenced).

       16.     For the reasons stated above, I respectfully request that Lindquist and

Vennum/Ballard Spahr, including Leita Walker, Christopher M. Proczko, Adam C. Ballinger, and

former Lindquist Partner K. Jon Breyer be disqualified from representing adverse parties to me in

the Eighth (8th) circuit and that sanctions be granted in its entirety, including striking the Fair

Report Privilege as an affirmative defense.



Dated: February 3, 2020
Hudson, WI




                                                     s/ Brock Fredin
                                                     ______________________________
                                                     Brock Fredin
                                                     Hudson, WI
                                                     (612) 424-5512 (tel.)
                                                     brockfredinlegal@icloud.com
                                                     Plaintiff, Pro Se




                                                 8
CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 9 of 14




                          A
CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 10 of 14
CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 11 of 14




                           B
CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 12 of 14
CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 13 of 14




                           C
CASE 0:19-cv-00472-DWF-TNL Document 79 Filed 02/03/20 Page 14 of 14
